Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Group 1, claims 1-13 in the reply filed on 07/01/20201 is acknowledged.
Claims 14-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2021.
Claims 1-13 are therefore pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “selected” multiple times in the recited method.  However, the use of the term “selected” suggests that a “selection” step is included within the scope of the claimed method.  However, there are no selection steps recited in the claimed method.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan (WO2014/153114A1) in view of Saltzman et al. (US2017/0283830A1; priority to provisional filed 02/16/2016), Weinstein et al. (US2012/0192298A1), and Anderson et al. (US2004/0071654A1).
Regarding claim 1, STEPHAN discloses a method of preparing a selected cell population of hematopoietic origin for administration to a subject (para (0021] "The present disclosure provides compositions and methods that can rapidly and selectively direct cells within the body to achieve therapeutic objectives. 
In particular embodiments, the compositions and methods modify cells of the immune system, such as T-cells or NK cells, to target and destroy unwanted cell types"; para (00161] ''The disclosed methods provide the first implementation of nanocarriers for the genetic engineering of immune cells to selectively target cells associated with markers for various therapeutic objectives"; para (00163] "Lymphocytes can, e.g., be obtained from a subject using any procedure generally known in the art. (This disclosure therefore reads on instant claims 8-9 since the source of the hematopoietic cells is in vivo, and the modification occurs ex vivo.) For example, blood can be 
The modified lymphocytes expressing the targeting agent can be administered to the subject such that, after the administering, the lymphocytes bind to the targeted markers on cells associated with the disease, thereby treating the disease") comprising: obtaining a sample from the subject wherein the sample comprises a heterogeneous mixture of cells including a selected cell population of hematopoietic origin (para [00163] "Lymphocytes can, e.g., be obtained from a subject using any procedure generally known in the art. For example, blood can be obtained from a subject and lymphocytes can be isolated"); exposing the sample to a synthetic nanocarrier (para [00163] "The isolated lymphocytes can then be combined with nanocarriers (or a composition comprising nanocarriers) including a polynucleotide having a sequence that encodes a targeting agent"; para [00158] "delivering pre-designed synthetic nanocarriers to lymphocytes (e.g., T-cells), in which the nanocarriers can be loaded with polynucleotides") comprising (i) a synthetic nucleic acid encapsulated within a positively-charged carrier wherein the synthetic nucleic acid encodes a gene editing agent or a phenotype-altering protein (para (0014] "the nanocarriers comprise a porous nanoparticle surrounded by a coating. In these embodiments, the polynucleotide (and optionally the NLS) can be within the pores of the nanoparticle"; para [00122] "Useful nanocarriers of particular embodiments also include those based on (i) lipid-based delivery systems, including cationic lipids, ionizable cationic lipids, lipid- like molecules and pH-sensitive amphiphiles", note: cationic lipids are positively-charged; para (00123] ''The polynucleotides can 
(iii) a selected cell targeting ligand extending from the surface of the coating (para (0012] "nanocarriers further include lymphocyte­ directing agents. Lymphocyte-directing agents can can extend from the surface of the coating").
Additionally, Stephan discloses synthetic nanocarriers comprising a lipid-coated nanoparticle, comprising a lymphocyte directing agent, and a polynucleotide encoding chimeric antigen receptor targeting agent, specifically wherein the polynucleotide is identical to SEQ ID NO: 37 of the instant invention recited in instant claims 2-4.  See Example 1, SEQ ID NO: 94 of Stephan.
With respect to instant claim 5, which recites wherein the synthetic nucleic acid encodes a phenotype altering protein, Stephan discloses a synthetic nanocarrier of comprising a phenotype-altering protein, particularly wherein the protein is TERT, see the following paragraphs: (para [0011] "The compositions and methods achieve the described benefits by providing nanocarriers. In their simplest form, the nanocarriers include a polynucleotide encoding a targeting agent. The nanocarrier is taken up by a cell of the immune system, which then expresses the encoded targeting agent. The targeting agent selectively binds a marker on a target, directing the cells of the immune system to the site of the therapeutic objective"; para [0085] Without limiting any of the foregoing examples, markers can also include . . . tumor or pathogen derived peptides bound to HLA (such as from hTERT . . .)”)
Regarding claim 7, Stephan teaches that helper T cells and cytotoxic T-cells can be targeted by nanocarriers using lymphocyte-directing agents which target the surface molecules on these 
Regarding claim 11, Stephan teaches that the disclosed methods can be practiced without additional steps for increasing the percentage of the selected cell population.  See ¶ [00160], which discloses that: “[T]he disclosed methods provide a more practical and widespread approach, allowing use of an "off-the-shelf solution that can quickly modify lymphocytes to recognize and destroy tumors while they are circulating in a subject, thus avoiding the complications of laboratory modification of extracted cells. In comparison to in vitro methods that modify and expand T cells for each patient, the compositions and methods disclosed herein can produce targeting effects within a subject's circulatory system in only days.”
Regarding claim 10, Stephan does not specifically teach wherein the ex vivo selected cell population of hematopoietic origin is within a serum free media.
Regarding claim 12 Stephan does not specifically teach wherein the nanocarrier consists of nucleic acid encapsulated within a carrier comprising poly(-amino ester) and a coating comprising polyglutamic acid (PGA) on the outer surface of the carrier.  However, the use of a nanocarrier comprising these components for the delivery of nucleic acid into cell is known in the prior art.  See for example, Saltzman et al. or Anderson et al. 
Saltzman et al. teaches the following:
[0181] In some embodiments, the particles themselves are a polycation (e.g., a blend of PLGA and poly(beta amino ester)).  See also, paragraph [0286], which discloses “[P]LGA and PBAE/PLGA blended nanoparticles loaded with gene editing technology can be formulated using a double-emulsion solvent evaporation technique..”
Saltzman et al. further teaches that these particles can be modified with polyamino chains, such as polyglutamic acid, this modification is known to increase the bioadhesiveness of the particle, see paragraph [0219], which discloses: 
“[T]he attachment of polyamino acids containing extra pendant carboxylic acid side groups, e.g., polyaspartic acid and polyglutamic acid, should also provide a useful means of increasing bioadhesiveness.  Using polyamino acids in the 15,000 to 50,000 kDa molecular weight range yields chains of 120 to 425 amino acid residues attached to the surface of the particles.  The polyamino chains increase bioadhesion by means of chain entanglement in mucin strands as well as by increased carboxylic charge.”
Moreover, with respect to targeting the carrier to hematopoietic cells (as set forth in claims 6 and 8-10), Saltzman et al. teach the use of ligands targeting c-kit, see the following paragraph:
[0054] “[I]n some embodiments, the factor is an activator of the receptor tyrosine kinase c-Kit.  CD117 (also known as mast/stem cell growth factor receptor or proto-oncogene c-Kit protein) is a receptor tyrosine kinase expressed on the surface of hematopoietic stem and progenitor cells as well as other cell types.  Stem cell factor (SCF), the ligand for c-Kit, causes dimerization of the receptor and activates its tyrosine kinase activity to trigger downstream signaling pathways that can impact survival, proliferation, and differentiation..”  One of ordinary skill in the art at the effective filing date of the instant application, seeking a means to target nucleic acid to hematopoietic cells, would have followed the teachings of Saltzman et al. which discloses ligands for targeting c-kit, which is known to be expressed on the surface of hematopoietic stem cells.
Saltzman et al. also teach wherein the modified cells are grown in a serum-free medium (¶ [0315]), and that the cells are hematopoietic in origin, and further that the cells are treated ex vivo
Additionally, in a preferred embodiment, Saltzman et al. teach compositions comprising gene editing potentiating factors, preferably in a nanoparticle, see the following:
[0050] “[A]ccordingly, compositions and methods of increasing the efficacy of gene editing technology are provided.  As used herein a "gene editing potentiating factor" or "gene editing potentiating agent" or "potentiating factor or "potentiating agent" refers a compound that increases the efficacy of editing (e.g., mutation, including insertion, deletion, substitution, etc.) of a gene, genome, or other nucleic acid) by a gene editing technology relative to use of the gene editing technology in the absence of the compound.  Preferred gene editing technologies suitable for use alone or more preferably in combination with the disclosed potentiating factors are discussed in more detail below.  In certain preferred embodiments, the gene editing technology is a triplex-forming PNA and donor DNA, optionally, but preferably in a nanoparticle composition. 
[0051] Potentiating factors include, for example, DNA damage or repair-stimulating or -potentiating factors.  Preferably the factor is one that engages one or more endogenous high fidelity DNA repair pathways.  In some embodiments, the factor is one that increases expression of Rad51, BRCA2, or a combination thereof.” 
Anderson discloses nanoparticle carriers for delivery and release of encapsulated nucleic acid agents (para [0071] "The beta-amino ester polymers of the present invention provide for several different uses in the drug delivery art. The polymers with their tertiary amine-containing backbones may be used to complex polynucleotides and thereby enhance the delivery of polynucleotide and prevent their degradation. The polymers may also be used in the formation of nanoparticles or microparticles containing encapsulated agents”). Anderson further teaches that polyglutamic acid (PGA) is used with the nanoparticle carrier to prevent the serum inhibition of the polynucleotide/polymer complexes in cultured cells in media with serum (para [0127] "In 
Stephan, Saltzman et al. and Anderson et al. do not teach wherein the synthetic nucleic acid encodes a gene editing agent selected from transcription activator-like effector nucleases (TALENs); megaTALs; and/or zinc finger nucleases. However, Weinstein discloses that zinc finger nucleases can be used for targeted gene editing (para [0002] “The invention encompasses a method for creating an animal or cell with at least one chromosomal edit. In particular, the invention relates to the use of targeted zinc finger nucleases to edit chromosomal sequences;” para [0004] "One aspect of the present invention encompasses a method for editing a chromosomal sequence. The method comprises, in part, (a) introducing into a cell comprising the chromosomal sequence at least one nucleic acid encoding a zinc finger nuclease that recognizes a target sequence in the chromosomal sequence and is able to cleave a cleavage site in the chromosomal sequence"). Given that the nanocarrier and methods of Stephan and Saltzman et al. are used for selective genetic engineering of target cells (Stephan: para [00161] "The disclosed methods provide the first implementation of nanocarriers for the genetic engineering of immune cells to selectively target cells associated with markers for various therapeutic objectives”), and Weinstein teaches that zinc finger nucleases can be used for targeted gene editing, one of ordinary skill in the art would have found it obvious to the ordinary skilled artisan at the effective filing date of the instant invention, 
As per MPEP § 2144.06, it would have been obvious to the ordinary skilled artisan to substitute one equivalent gene editing agent for another with the expectation of producing a similar composition that is also useful for gene editing.
It would have been obvious to the ordinary skilled artisan at the effective filing date the instant invention to have combined the cited references in the design of the instant invention.  One of ordinary skill in the art seeking nanocarriers for specifically targeting and modifying cells of hematopoietic origin would have been motivated to combine these references because the references teach that the polymeric nanocarriers that are useful for delivering nucleic acid to cells, the references teach modifications that increase the bioadhesiveness of the carriers to cells, and furthermore modifications (lymphocyte-directing agents) which target the nanocarriers to bind both CD4+ and CD8+ cells.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,188,749 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the scope of the method recited in instant claim 1-13.  
Instant claim 1 recites a method of selectively modifying a selected cell population of hematopoietic origin comprising forming a synthetic nanocarrier, and administering the formed selected cell-targeted synthetic nanocarrier to a heterogeneous mixture of cells.  Issued claim 1 recites the same method of instant claim 1, however it differs to the extent that it recites wherein -aminoester), and wherein the negatively-charged coating comprising about a 15kDa on the outer surface of the positively-charged carrier.  These additional limitations are found in instant claims 12-13.
Issued claims 2-7 recite the same limitations as set forth in instant claims 2-7.  Issued claim 8 recites the same limitations of claim 11.  Issued claims 2-8 are therefore considered to read on, i.e. anticipate the scope of instant claims 2-7 and 11.
Regarding instant claims 6, and 9-10, issued claim 1 recites wherein the synthetic nanocarriers are administered to a heterogeneous mixture of ex vivo cells comprising the selected cell population of hematopoietic origin within a serum-free media.  Therefore the scope of instant claims 9-10 is anticipated by issued claim 1. 
Therefore, the scope of the instant claims have been anticipated by the issued claims.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.